Citation Nr: 1140326	
Decision Date: 10/31/11    Archive Date: 11/07/11

DOCKET NO.  09-19 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for a psychiatric disability, claimed as depression.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from December 1987 to April 1992.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  

In June 2011, the Veteran testified before a Veterans Law Judge, seated at the RO.  A transcript of this hearing has been associated with the record.  

The Board notes that the Veteran has claimed service connection for major depressive disorder.  Nevertheless, as her post-service psychiatric diagnoses have varied, to include depression and major depressive disorder, her service connection claim has been recharacterized as listed on the front page.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  

The issue of entitlement to service connection for a psychiatric disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran served as an aircraft armament systems specialist during military service, and was exposed to such acoustic trauma as aircraft engines during her service.  

2.  The Veteran has a current diagnosis of bilateral hearing loss as the result of acoustic trauma during military service.  

3.  The Veteran has a current diagnosis of tinnitus as the result of acoustic trauma during military service.  


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred in active military service and service connection for this disability is warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2011).

2.  Tinnitus was incurred in active military service and service connection for this disability is warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).  To the extent there may be any deficiency of notice or assistance, there is no prejudice to the appellant in proceeding with the issue on appeal given the favorable nature of the Board's decision with regard to the pending claims.  

The Veteran seeks service connection for bilateral hearing loss and tinnitus.  Service connection may be awarded for a current disability arising from a disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  Service connection may also be awarded for certain disabilities, such as organic diseases of the nervous system, which manifest to a compensable degree within a statutorily-prescribed period of time.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  As with any claim, when there is an approximate balance of positive and negative evidence regarding any matter material to the claim, the claimant shall be given the benefit of the doubt.  38 U.S.C.A. § 5107.  

For VA purposes, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Additionally, the United States Court of Appeals for Veterans Claims (Court) has held that "the threshold for normal hearing is from 0 to 20 dBs [decibels], and higher threshold levels indicate some degree of hearing loss."  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  

An October 1987 service entrance audiogram indicated pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
20
25
LEFT
10
5
5
10
20

Speech audiometry scores were not provided.  

An April 1989 reference audiogram indicated pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
20
25
LEFT
10
5
5
10
20

Speech audiometry scores were again not provided.  The Veteran was not afforded a VA service separation audiometric examination.  Her DD-214 indicated four years of service as an aircraft armament systems specialist, lending credibility to her statements that she served a significant period of time on the flight line, in the vicinity of operating aircraft engines and other sources of high sound levels.  

Upon receipt of her claim, the Veteran was afforded a VA audiological examination in May 2008.  She reported a gradual decrease in her hearing acuity since service, right greater than left.  She also reported a constant, high-pitched ringing in her ears for many years.  Following service, she reported, she worked as a police officer and a bartender.  She also reported recreational noise exposure from hunting and riding motorcycles.  On audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
20
50
55
LEFT
15
10
20
45
55

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 96 percent in the left ear.  The examiner diagnosed moderate bilateral sensorineural hearing loss and tinnitus.  Regarding the etiology of the Veteran's current bilateral hearing loss, the examiner stated that without a service separation audiometric examination, she could not determine the etiology of the hearing loss without resorting to mere speculation.  

At her June 2011 personal hearing, the Veteran stated that during service, she worked on the flight line, and was exposed to loud noises on a regular basis.  

After considering the totality of the record, the Board finds the evidence in relative equipoise.  First, the Board notes that according to the May 2008 VA audiometric examination results, the Veteran has current diagnoses of bilateral hearing loss, as defined by VA, and tinnitus.  Next, audiometric examinations both at service entrance in October 1987 and in April 1989 were within normal limits and did not indicate hearing loss in either ear.  Nevertheless, in Hensley  v. Brown, 5 Vet. App. 155 (1993), the Court noted that 38 C.F.R. § 3.385, "does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service."  Hensley, 5 Vet. App. at 159.  The Veteran has testified that during service, she worked on the flight line, and was routinely exposed to such loud noises as aircraft engines.  Her military service as an aircraft armaments systems specialist suggests these assertions are credible, and they are found as such by the Board.  Finally, when the question of the etiology of the Veteran's current bilateral hearing loss and tinnitus was presented to a VA audiologist in 2008, the audiologist stated that such an opinion could not be provided without resort to mere speculation, as a service separation audiometric examination was not of record.  The Board observes that although the examiner's opinion does not suggest that the Veteran's confirmed acoustic trauma during military service resulted in a current diagnosis of hearing loss and tinnitus, it also does not rule out such a possibility either.  Thus, after finding the evidence to be in relative balance, the Board has determined that awards of service connection for bilateral hearing loss and tinnitus are warranted in light of 38 U.S.C.A. § 5107.  


ORDER

Entitlement to service connection for bilateral hearing loss is granted.  

Entitlement to service connection for bilateral tinnitus is granted.  


REMAND

The Veteran also seeks service connection for a psychiatric disability.  On her October 1987 service entrance examination, the Veteran was without any noted psychiatric abnormality.  The Veteran was not afforded a VA service separation medical examination.  At her June 2011 personal hearing and within her written statements, the Veteran contends that she first began to experience a depressed mood, anxiety, and related psychiatric symptoms during her military service, especially after returning from the Persian Gulf region in support of Operations Desert Storm/Desert Shield.  In support of this contention, she has submitted a May 2011 written statement from G.J., her former spouse.  He stated that the Veteran had demonstrated frequent mood swings and crying spells, and appeared to be depressed.  G.J. and the Veteran were married from April 1992 to February 1993, by her account, immediately after her service separation.  The Board also notes that on her DD Form 214, her reason for separation was listed "Voluntary-Miscellaneous Reasons."  

Upon review of the record, the Board observes that the Veteran has several current psychiatric diagnoses, chiefly depression and/or major depressive disorder, from both private and VA medical care providers.  She has also stated that her symptoms began and have continued since military service, and has submitted a written statement to that effect from her former spouse.  Finally, the Board notes that although the Veteran is a layperson, she is competent to testify regarding such observable symptomatology as a depressed mood, anxiety, and heightened anger and irritability.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The Board also finds her accounts of these symptoms to be credible.  

Overall, the Veteran has submitted sufficient evidence to trigger VA's duty to afford her a VA medical examination to address the etiology of any current psychiatric disability.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  As such an examination has yet to be afforded her, remand is warranted to provide such an examination.  VA is obligated to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A.  VA's duty to assist includes providing a medical examination and/or obtaining a medical opinion when such an examination becomes necessary to substantiate the claim.  38 U.S.C.A. § 5103A(d).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA psychiatric examination to determine the etiology of any current psychiatric examination.  The Veteran's claims folder should be forwarded to and reviewed by the examiner in conjunction with the examination.  All pertinent symptomatology and findings should be reported in detail.  After examination of the Veteran and review of the entire record, the examiner is requested to identify any current psychiatric disabilities, and provide an opinion, with complete rationale, as to whether it is as least as likely as not (50 percent or higher probability) that any currently manifested psychiatric disorders first manifested in service or within a year thereafter, or are causally related to any incident of service.  If the opinion cannot be provided without result to speculation, that should be so indicated, along with an explanation of why speculation is required.  The medical rationale for any opinion expressed must be provided.  

2.  After undertaking any additional development deemed appropriate, and giving the appellant full opportunity to supplement the record, adjudicate the Veteran's pending claim in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and her representative should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


